HARRIS, Justice
(dissenting).
I dissent from Division IIB of the majority opinion and from the result. The legislature provided the exclusion under Iowa Code section 679A.l(2)(a) for the protection of victims of adhesion contracts. I cannot believe it was intended to provide an escape for the promulgators of such contracts.
It seems grossly unfair for an insurer to print and sell an arbitration provision and then escape it on the basis that its own bargaining power was disproportionately stronger than was the insured’s.
I think the legislature intended the exclusion to prohibit only the stronger party to an adhesion contract from forcing arbitra*265tion on the weaker party. On this basis, I would annul the writ.
REYNOLDSON, C.J., and SCHULTZ and CARTER, JJ., join the dissent.